Citation Nr: 1025562	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-13 252	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for cancerous lesions 
(malignant melanoma) of the left forearm has been received.

2.  Entitlement to service connection for ischemic heart disease, 
to include as secondary to herbicide exposure and as secondary to 
service-connection disability, including diabetes mellitus and 
below knee amputation, and to include by way of aggravation.

3.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure and as secondary to 
service-connection disability, including diabetes mellitus and 
below knee amputation, and to include by way of aggravation.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States 
Marine Corps from August 1965 to June 1967, including service in 
Vietnam where he was wounded in action in April 1966.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2007, a Travel Board hearing was held at the St. 
Petersburg RO before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

In conjunction with the Travel Board hearing, the appellant 
submitted additional evidence in April 2007.  This evidence 
consisted of medical definitions and part of a medical treatise 
relating to skin cancers and their classification.  The appellant 
also submitted a written waiver of review of that evidence by the 
agency of original jurisdiction (AOJ).  Therefore referral to the 
RO of the evidence received directly by the Board is not required 
in this instance.  38 C.F.R. § 20.1304.  However, as the case is 
being remanded, the AOJ will be able to review this evidence.

The appellant's claim of entitlement to service connection for 
carcinoma of his left forearm was originally denied in an April 
1989 rating decision.  The appellant was notified of that denial 
in June 1989, but he did not appeal.  The April 1989 rating 
decision, therefore, represents the last final action on the 
merits of the service connection claim for carcinoma of the left 
forearm.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 1989 
rating decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board 
must consider whether any of the evidence submitted since the 
April 1989 rating decision constitutes new and material evidence 
and, therefore, the issue on appeal is as listed on the title 
page.

The Board notes that the RO did not treat the current claim for 
service connection for malignant melanoma of the left forearm as 
one that had been previously denied.  Nonetheless, a 
comprehensive discussion of the question of new and material 
evidence must be undertaken in order to put the left forearm 
issue in the proper legal posture.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  As the RO did not expressly analyze the left 
forearm service connection issue in terms of the need for new and 
material evidence, the Board is required to initially determine 
whether the claimant would be prejudiced by the Board's 
considering sub-issues and arguments or applying statutes, 
regulations, or judicial analyses which may have not been 
considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board finds that the appellant would be prejudiced by the 
Board's consideration of such sub-issues and additional 
regulations as discussed in the REMAND section below.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of Vietnam 
during the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C.A. § 1116, the Department of Veterans Affairs (VA) 
will issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
contains two claims that may be affected by these new 
presumptions, the Board must stay action on those two claims in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or claim 
that has been stayed will be resumed. 

Finally the Board notes that the appellant mentioned during his 
April 2007 Travel Board hearing that he had not gotten any 
response to his 1980s claim for vascular insufficiency in the 
lower extremities status post various surgeries.  Review of the 
evidence of record reveals that he was granted service connection 
for bilateral claudication in a rating decision issued in January 
1990.  That disability has been rated as 20 percent disabling 
under Diagnostic Code 7114 (arteriosclerosis obliterans), 
effective January 1, 1989.  If the appellant wishes to seek an 
increased evaluation for that disability, he should so state to 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

In a May 2004 notice letter, the RO informed that the appellant 
that his claim of entitlement to service connection for malignant 
melanoma had denied because of the lack of evidence demonstrating 
that the condition begin in service, was caused by service or was 
aggravated by service.  The RO never stated that the appellant's 
left forearm carcinoma claim had previously been denied for the 
same reason in April 1989.  There was no mention of the statutory 
or regulatory requirements for new and material evidence in the 
notice letter or in the February 2006 Statement of the Case 
(SOC).  In addition, the appellant's claim of entitlement to 
service connection for cancer of the left forearm was not 
analyzed by the RO on a new and material evidence basis in the 
April 2004 rating decision.  The appellant has not been notified 
that new and material evidence is needed to reopen his claim of 
entitlement to service connection for cancerous lesions 
(malignant melanoma) of the left forearm.  Therefore, neither he 
nor his representative have subsequently addressed or referenced 
the requirements for new and material evidence.

Thus, it is fairly clear from the evidence of record that neither 
the appellant nor his representative were notified of the need 
for new and material evidence, and is it clear that they probably 
were not aware of the possibility that the issue of new and 
material evidence would be considered by the Board.  The Board, 
however, is required to consider whether the appellant has 
submitted new and material evidence warranting reopening of his 
left forearm service connection claim before the Board may 
consider the claim on the merits.  38 U.S.C.A. §§ 5108, 7104(b); 
Barnett v. Brown, 8 Vet. App. 1 (1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held, 
in part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the claimant 
of the evidence and information needed to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

On remand, the RO must provide the appellant with notice as to 
what is necessary to substantiate the previously unestablished 
element or elements required to change the previous denial of 
service connection for his left forearm cancer (malignant 
melanoma).   

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) and implementing regulations found at 
38 C.F.R. § 3.159 (2009) is completed, 
including compliance with the Kent ruling.  
Advise the appellant of the evidence and 
information that is necessary to reopen the 
left forearm service connection claim on 
appeal, as well as the evidence and 
information that is necessary to establish 
his entitlement to the underlying claim for 
the benefits sought by the appellant.  See 
also 38 C.F.R. § 3.156 (2009).   In 
particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service connection 
for cancerous lesions (malignant melanoma) 
of the left forearm.   An appropriate 
period of time should be allowed for the 
appellant to respond and/or submit 
additional evidence.

2.  Thereafter, the AMC/RO should determine 
whether the additional evidence submitted 
is new and material as to the issue of 
entitlement to service connection for the 
appellant's left forearm carcinoma.  In 
determining whether new and material 
evidence has been submitted, the AMC/RO 
should determine whether the evidence 
secured or presented since the last final 
decision is new and material when viewed in 
the context of all the evidence, both old 
and new, presuming the credibility of the 
new evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996); Justus v. Principi, 3 Vet. 
App. 510 (1992).

3.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
claim and re-adjudicate it.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, statutes and 
regulations.

4.  If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

